Citation Nr: 1531523	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972 and from July 1973 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran failed to appear for a March 2015 Board hearing, and has not provided good cause for doing so.  Accordingly, the Board treats his request for a hearing as withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

For the reasons below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An October 2012 VA examiner determined that the Veteran suffers from left ear hearing loss for VA purposes, but opined that it is less likely than not that the Veteran's left ear hearing loss was the result of any disease, injury or event during in military service.  The VA examiner appears to have based this negative opinion solely on normal hearing at discharge, and the fact that right ear hearing loss had been previously awarded.  However, such rationale without further explanation is inadequate and, thus, a new VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the etiology of the Veteran's left ear hearing loss.  If the examiner determined an additional examination of the Veteran would be helpful, one is to be arranged.  The entire claims file, including this REMAND, must be provided for review.  Any clinically indicated consultation and/or testing must be accomplished.  Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left ear hearing loss had its onset or is otherwise etiologically related to his period of active service, to include in-service acoustic trauma.  

In offering this opinion, the examiner must address documented subjective complaints of in-service hearing loss.  In addition, the examiner is instructed that any opinion may not be based solely on normal hearing at service separation without detailed explanation.

A full and complete rationale must be provided for all opinions expressed.

2. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim. See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


